Citation Nr: 1337134	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection (to include on a secondary basis) or compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia.

2.  Entitlement to a rating in excess of 30 percent for schizophrenia.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2007 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse provided testimony at a Decision Review Officer (DRO) hearing in February 2007.  In addition, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  Transcripts of the hearings are associated with the claims files.

In December 2011 and June 2013, the Board remanded these matters for additional development and readjudication.  The Board notes that the claim seeking compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia, as characterized by the RO, has been amended to encompass entitlement to service connection for a stroke with expressive aphasia, to include as secondary to service-connected schizophrenia, as the Veteran's contentions essentially relate to service connection rather than compensation benefits under 38 U.S.C. § 1151.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  In a February 2013 rating decision located in the Virtual VA file, the Appeals Management Center (AMC) in Washington, DC, determined that the Veteran was not competent to handle disbursement of funds. 

Additionally, in an August 2010 statement of record, the Veteran's representative raised claims of entitlement to vocational rehabilitation training benefits and entitlement to service connection for memory loss.  These claims have not been developed or adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  Neither stroke nor expressive aphasia was present until more than one year following the Veteran's discharge from service and neither was caused or permanently worsened by the Veteran's service-connected schizophrenia.

2.  Stroke with expressive aphasia did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  The impairment from the Veteran's service-connected schizophrenia more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

4.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection (to include on a secondary basis) or compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1151 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.361 (2013).

2.  The criteria for an evaluation in excess of 30 percent for schizophrenia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9203 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in November 2005, December 2005, October 2006, January 2007, June 2008, December 2011, and June 2013.  Although the Veteran was not provided all required notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims in a July 2013 supplemental statement of the case.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Veteran's claims were previously before the Board in December 2011 and June 2013 and remanded at those times for additional evidentiary development, to include obtaining VA treatment records and VA examination reports or addendum medical opinions.  The requested development was completed.  

The record reflects that service treatment records, records from the Social Security Administration (SSA), and VA treatment records have been obtained.  The Veteran and his representative submitted multiple written statements discussing his contentions and the Veteran testified at a DRO hearing in February 2007 and before the undersigned in October 2010.  VA examinations were provided in April 2006, June 2007, August 2007, and January 2012 with an addendum medical opinion dated in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA medical opinion addendum report in this case is adequate for adjudication purposes for the secondary service connection claim on appeal.  January 2012 VA examination reports are adequate for adjudication purposes for the 1151 and TDIU claims on appeal.  In the referenced examination reports/medical opinions, each examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.

The Veteran was also provided with VA examinations for his service-connected psychiatric disability in April 2006, June 2007, August 2007, and January 2012.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  Each VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected psychiatric disability under the applicable rating criteria.  The Veteran has not alleged and there is no other indication in the record that the disability has increased in severity since the January 2012 VA examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Factual Background

The Veteran seeks entitlement to service connection (to include on a secondary basis) or compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia, entitlement to an increased rating for his service-connected schizophrenia, and entitlement to a TDIU rating. 

A longitudinal review of the record reveals that the Veteran had been previously awarded service connection for schizophrenia.  

Post-service VA treatment notes show that the Veteran had been on long term anticoagulation therapy since 1994 related to pulmonary embolus and mitral valve replacement.  In 2005, the Veteran was scheduled for a ventral hernia repair procedure.  In May 2005, the Veteran underwent pre-surgical risk assessment and the examiner recommended proper anticoagulation prior to the procedure, noting plans including "stop coumadin 5 days prior to case".  An addendum dated a few days later in May 2005 also discusses anticoagulation procedures for surgery and reflects that the examiner indicated that the Veteran needed better anticoagulation follow-up and should be re-enrolled in the anticoagulation clinic if possible.  VA treatment records detail that the surgery was scheduled for early July 2005.  

A VA treatment note dated June 18, 2005, details that the Veteran was admitted to the neurology service after presenting with expressive and receptive aphasia for one to two days.  A head CT scan was noted to show subacute left middle cerebral artery (MCA) territory cerebrovascular accident (CVA).  It was noted that the Veteran had been on Coumadin but had not been compliant.  The examiner indicated that the Veteran's wife relayed that he was taking a Coumadin dose of 10 milligram po qd (by mouth daily) but that he might have missed two days dose of Coumadin.  A VA cardiology inpatient progress note dated June 20, 2005, notes that the Veteran appeared to be noncompliant with Coumadin.  A June 2005 VA hospital discharge summary lists a primary diagnosis of stroke.  The examiner noted that it was thought the Veteran had a cardioembolic stroke due to mechanical valve with subtherapeutic International Normalized Ratio (INR), as he forgot to take his medication for two days.  The examiner indicated that the Veteran's wife was given extensive directives concerning daily medication use and importance of blood INR level.  

VA treatment notes dated in July and August 2005 show the Veteran was given psychiatric medication for agitation by neurology during hospitalization for CVA and was very complaint with speech therapy assignments.  On mental status evaluation, the Veteran was noted to have good grooming and hygiene, trouble finding words, "ok" mood, constricted but appropriate affect, and to deny suicidal as well as homicidal ideation.  The examiner noted that it was difficult to assess thought process, thought content, perception, insight, and judgment due to global aphasia.  The Veteran's wife reported that he had a lot of anger and gets violent towards her frequently.  She also indicated that he had a long history of cocaine abuse and rage attacks.  The examiner assessed a history of schizophrenia, paranoid type based on VA treatment records and assigned a GAF score of 50.  Additional treatment notes dated in August 2005 show the Veteran reported feeling better with less irritability after his medications were increased.  He denied psychotic symptoms, delusions, violent outbursts, suicidal and homicidal ideation, depressed mood, and anhedonia.

In his August 2005 claims, the Veteran asserted that he was on medication for his service-connected condition and was told to stop taking medication for a period of seven days by the VAMC.  As a result of him stopping his medication, he asserted that he now suffered from expressive aphasia from a CVA due to mistreatment and neglect by VA treatment providers.  He further indicated that he wanted an increased rating for his service-connected schizophrenia. 

In an August 2005 statement, a VA nurse indicated that the Veteran was unable to perform his normal work duties due to a recent CVA.  It was noted that the Veteran suffered from expressive aphasia which limited his communication ability, was currently undergoing speech therapy, unable to engaged in meaningful employment, and that the condition would exist for the foreseeable future.  

In a November 2005 psychological evaluation report obtained by SSA, the examiner, a psychologist, listed the following diagnoses:  moderate cognitive dementia with depression, secondary to stroke; moderate amnesic disorder secondary to his stroke; significant change in personality secondary to a stroke with tendencies to get angry, upset, and agitated and currently falls within mild to moderate ranges with his current medications; and severe expressive and receptive difficulties associated with aphasia secondary to his stroke.  Based on the Veteran's overall presentation, the examiner indicated that the Veteran's GAF score was no greater than 50.  

In a February 2006 statement, a VA nurse indicated that the Veteran suffered from significant expressive aphasia as a result of a June 2005 CVA.  Additional medical conditions were listed as mitral valve disease, ventral hernia, shortness of breath, and dyslipidemia.  The nurse opined that the Veteran was unable to engage in meaningful employment due to significant medical conditions.

In March 2006, the Veteran filed a claim for entitlement to a TDIU, reporting that he last worked full time in October 2005. 

In an April 2006 VA examination report, the examiner noted that the Veteran's wife helped him with handling his medications on a daily basis and that the Veteran was not a reliable historian, as he might have a combination of both motor and sensory aphasia.  The Veteran reported that he was married, had children, was unemployed since his stroke in 2005, had no friends, and stays at home during the day (cooking, taking walks, and taking care of the house while his wife is at work).  He complained of depressed mood, feeling daily anxiety since a stroke, feeling worthless secondary to inability to speak, and having intermittent suicidal thoughts without plan as well as diminished interest and pleasure at times.  The Veteran denied any hallucinations, paranoid delusions, suicidal attempts in the past, weight change, or decreased concentration.  

On mental status evaluation, the Veteran was cooperative, cleanly groomed, alert, and oriented with blunted affect, good eye contact, no psychomotor retardation or agitation, and speech significant for aphasia.  The examiner noted that the Veteran had goal-directed thought processes, no suicidal or homicidal ideation, limited insight, and fair judgment.  The examiner diagnosed schizophrenia, paranoid type, by history, and adjustment disorder with mixed anxiety and depressed mood, assigning a GAF score of 55.  The examiner indicated that the Veteran currently met the criteria for schizophrenia, paranoid type, based on his previous psychiatric history.  However, the examiner specifically indicated that the Veteran had no active psychotic symptoms currently, which might be attributed to medications he is taking.  It was further noted that there was no evidence of deterioration of functioning or major changes in severity of the disorder since the last review.  

Additional VA treatment records show the Veteran had continued visits to monitor long term anticoagulation care for pulmonary embolus.  In August 2006, the Veteran submitted an altered pre-surgical instruction note for his ventral hernia repair scheduled on July 8, 2005.  It was noted that the Veteran should stop Coumadin on July 4, 2005, and report for admission to the hospital on July 5, 2005.  A handwritten notation that appears to have been added later by the Veteran shows a date of June 15, 2005, to stop Coumadin. 

In a February 2007 statement, a VA nurse indicated that Coumadin was discontinued prior to surgery in June 2005.  Subsequently, the Veteran suffered a CVA.  The nurse opined that due to his stroke with related aphasia, a permanent condition, the Veteran was unable to engage in any meaningful employment.  

During his February 2007 DRO hearing, the Veteran asserted that he suffered from hallucinations or delusions every other day that made him prone to violence on a continual basis.  He reported that he was complaint with his medication for schizophrenia and suffered from panic attacks.  His spouse testified that the Veteran was violent and paranoid, compliant with his medications, anxious most of the time, and cursed at her even prior to his stroke.  She indicated that his hygiene was worse and that his daily activity mainly involved sitting around.  The Veteran and his spouse indicated that no one would hire him due to his communication problems.  The Veteran further reported that he was instructed to stop taking his medications seven days prior to surgery, that his wife always made sure he took his medication, that he had trouble following medication guidelines, and that he did not stop taking his Coumadin until five days prior to surgery when advised by VA treatment providers. 

According to a June 2007 VA psychiatric examination report, the Veteran indicated that he was married, unemployed, and had no friends.  His spouse reported that he was violent and paranoid, often sat around looking dazed, had gotten worse in the last two years, does not come home for days, and has bad hygiene and sleep patterns.  The examiner noted that the Veteran had marked social and occupational impairment.  On mental status evaluation, the Veteran had good hygiene, slow body movements, was lethargic and cooperative, exhibited restricted facial expressions as well as depressed and blunted affect, and was oriented but unfocused.  The Veteran reported no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He exhibited poor judgment and insight.  The examiner diagnosed rule out (r/o) schizophrenia, paranoid type, by history; major depression; and alcohol and cocaine abuse by history.  He assigned a GAF score of 31, as the Veteran was sometimes unresponsive then erratic with anger, gets lost overnight, and was not cleaning himself.  

It was further indicated that the Veteran carried the diagnosis of schizophrenia, paranoid type, only by history and was not reporting any active symptoms of that disorder at that time.  The examiner clarified that the Veteran reported very little and that his spouse lacked the ability to articulate very well any changes in his service-connected condition since his last examination.  During his interview, the examiner noted that the Veteran exhibited depressed affect, unresponsiveness, and exasperation over his difficulty in formulating and articulating answers to questions due to his aphasia.  The examiner specifically indicated that it was nearly impossible to gain any information about the nature of the Veteran's schizophrenia symptoms but that it was obvious that his depression was pervasive and directly related to the loss of abilities since his stroke and was more likely a continuation of his depressive tendencies first seen in the military.  He opined that the Veteran's level of impairment was severe but was due to his depression secondary to his stroke, aphasia, and unemployment and not to his presumed schizophrenic condition.  The examiner conceded that the Veteran's schizophrenic condition likely played some part in the Veteran's low level of functioning but that it was not possible to obtain definitive information during the interview.  However, he indicated that he believed that VA was mistaken in originally granting service connection for psychosis and instead should have granted benefits for depression.  Finally, the examiner indicated that a neuropsychological assessment would help differentiate the relative contributions to the Veteran's condition from his presumed psychosis, the effects of the stroke, and the depression secondary to limitations brought on by his stroke. 

In a July 2007 VA psychiatric treatment note, the Veteran was noted to present as emotionally labile, slightly easier to understand, was very fixated on needing more money, unsure if he was hearing voices, not suicidal, very bored, and unhappy.  On mental status examination, the Veteran was noted to be neatly dressed with no evidence of a formal thought disorder, alert, oriented, halting speech that is somewhat difficult to understand, down mood, and labile, irritable affect.  The examiner listed an assessment of schizophrenia and cocaine abuse by history, and referred the Veteran to the day hospital.  An August 2007 treatment record reveals that he was accepted into the day hospital.  The examiner diagnosed rule out schizophrenia as well as dementia with depressed mood, assigning a GAF score of 40.

In an August 2007 VA neuropsychiatric examination report, the examiner stated that it was his opinion, with reasonable scientific certainty, that the Veteran's neurocognitive impairments, as revealed by the current neuropsychological evaluation, were more consistent with the left MCA stroke than his service-connected schizophrenia residuals.  In his cited rationale, the examiner highlighted that psychotic spectrum disorders, like schizophrenia, included some cognitive impairment in areas like working memory, organization, and non-routine problem solving, but not as severe as the cognitive impairments exhibited by the Veteran.  He further indicated that patients with psychotic spectrum disorders did not have impairments in expressive or receptive language functions.  He also noted that Veteran did not exhibit chronic negative symptom presentation like apathy, blunted affect, and disorganized behavior typically associated with cognitive impairments related to psychotic spectrum disorders.  Finally, the examiner referenced several other examination reports that could not find convincing evidence that a psychotic spectrum disorder was even the appropriate diagnosis for the Veteran.  The examiner then acknowledged that the Veteran had reported having periodic auditory and visual hallucinations.  However, he noted that the Veteran's reports were tentative at best, vague in nature, and did not significantly interfere with his functioning by the Veteran's own admission.  At present, the examiner found that it appeared that the sequelae from the MCA stroke were the primary cause of his current functional and cognitive limitations.  Thereafter, the examiner listed diagnoses of cognitive disorder NOS, major depression by history, and alcohol and cocaine abuse by history and assigned a GAF score of 45. 

In an October 2007 VA treatment record, the examiner reported an assessment of a "supposed past hx of schizophrenia and drug abuse".  The Veteran was noted to be treated with an anti-psychotic medication along with plans to add an anti-depressant to the regimen.

An August 2008 VA psychiatry note reports that the Veteran was, "working on several issues that are causing him stress," including unemployment and relationship issues.  There had been a "physical altercation" with his wife along with the Veteran reportedly making verbal threats as well, and "he was referred to psych ER" but "adamantly refused admission for evaluation, stating that he needed nor wanted help". 

In a September 2009 VA mental health outpatient note, a vocational rehabilitation counselor indicated that the Veteran was service-connected for schizophrenia but did not receive psychiatric services, took no psychiatric medications, and stated he had no psychiatric symptoms. It was noted that the Veteran was not eligible for supported employment services since he was not receiving psychiatric services and reported no need for services.  

VA social work records dated from 2010 to 2012 address the Veteran's support needs related to effects of his stroke, attempts to obtain compensation, and other legal issues.  In a December 2011 social work assessment, the social worker stated that all mental health screens were negative to include depression, PTSD, MST, and alcohol, with no symptoms of hallucinations or delusions being indicated.

During his October 2010 Board hearing, the Veteran and his representative asserted that he suffered from flattened affect, obsessional rituals, illogical speech, memory impairment, and depression due to his schizophrenia.  The Veteran denied suicidal ideation.  He further contended that his service-connected disabilities precluded gainful employment and that he was unable to follow instructions from his VA treatment providers concerning his anticoagulant medication due to his service-connected schizophrenia. 

In December 2011, the Board remanded this case, in part, to afford the Veteran a VA examination to determine the etiology of the claimed stroke residuals with expressive aphasia, to include whether there was a nexus between the Veteran's claimed stroke residuals with expressive aphasia and his service-connected schizophrenia and/or whether the Veteran had an additional disability due to VA treatment that was proximately caused by fault on VA's part or by an event not reasonably foreseeable.

In a January 2012 VA Central Nervous System and Neuromuscular Diseases Disability Benefits Questionnaire (DBQ) examination report, the examiner, a VA physician, indicated that the Veteran suffered from a chronic disability of expressive aphasia due to a June 2005 stroke from a cardioembolic event that occurred when the Veteran discontinued Coumadin.  After highlighting that the Veteran's speech patterns in the years preceding the stroke did not evidence any aphasia, the examiner opined that the Veteran's current speech problems were not due to schizophrenia.  The examiner also opined that the Veteran's chronic disability of expressive aphasia was not due to VA treatment, but was due to a stroke from a cardioembolic event that occurred when he discontinued Coumadin.  The examiner further indicated that although the Veteran claimed that he was instructed to stop Coumadin, there was no evidence that he was told to do so on June 15, 2005 (three days prior to admission for a stroke) other than an altered pre-surgical instruction note, which was not supported by the date of scheduled surgery and instructions to the patient documented in the VA treatment records.  

In a January 2012 VA Mental Disorders DBQ examination report, the examiner, a VA psychologist, indicated that no diagnosis on Axis I could be rendered at that time, as the Veteran was not reporting any significant mental health symptoms or conditions, including no characteristic symptoms of schizophrenia.  The examiner also indicated that the Veteran's recent records did not show any current mental health symptoms, diagnoses, or treatment.  While the examiner highlighted that the Veteran's communication difficulties related to his diagnosis of CVA with late effects of aphasia were an important consideration, he also commented there was a possibility of current undiagnosed Axis I conditions due to the Veteran's difficulties in comprehending and expressing information about his mental status remained.  However, the examiner noted that he could not distinguish the current severity of the Veteran's service-connected schizophrenia from his residuals of stroke with expressive aphasia without resorting to mere speculation under the present conditions and in the context of the currently available history/information.  The examiner found that the Veteran had total occupational and social impairment and assigned a GAF score of 60, noting that it was based, to a large extent, upon functional difficulties related to the reported residuals of a 2005 CVA, rather than the product of a confirmed current mental health diagnosis/condition.  He further indicated that no portion of the indicated level of occupational and social impairment was attributable to a diagnosed mental disorder, as no such disorder has been diagnosed at present.  However, the examiner noted that available history and Veteran's self-report did appear to be consistent with occupational and social impairment attributable to his medical diagnosis of CVA with late effects of aphasia.

The Veteran reported that he was divorced, had two children, spends his day taking care of his seven dogs, and has few social contacts.  He was then asked explicitly if problems related to his stroke were the reason he can no longer work, to which he replied "yes."  After interviewing the Veteran, the examiner noted that communication issues notwithstanding, the Veteran reported no characteristic symptoms of schizophrenia at this evaluation as well, and review of VA treatment records did not indicate any current treatment for any psychiatric or psychological condition, including no current psychiatric medications.  The following symptoms were noted by the examiner:  memory loss for names of close relatives, own occupation, or own name; difficulty in understanding complex commands; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The examiner further opined that the Veteran's service-connected schizophrenia alone would not preclude him from substantially gainful employment, highlighting that the Veteran reported no current characteristic symptoms of schizophrenia or any other mental health condition/diagnosis, nor did his records indicate any current treatment for such conditions.  The examiner concluded that the Veteran's occupational impediments appeared to be the product of the stated residuals of stroke with expressive aphasia.  

Additional VA treatment records dated in 2012 and 2013 show continued findings of CVA with expressive aphasia on Wayfarin with treatment including speech therapy.

In the June 2013 Remand, the Board found the January 2012 VA examination reports to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for stroke residuals with expressive aphasia as secondary to service-connected schizophrenia, as the conclusions reached by the January 2012 VA examiners do not address the Veteran's essential contention in this appeal, that his service-connected schizophrenia prevented him from following his medical providers' orders and caused him to mismanage his medications, which resulted in him having a stroke with current expressive aphasia residuals.  The originating agency was instructed to obtain an addendum VA medical opinion with supporting rationale to clarify the etiology of the Veteran's claimed stroke residuals.

In a June 2013 addendum VA medical opinion, the same examiner outlined his detailed review of the claims files, Virtual VA file, and remand instructions.  He opined that it was less likely than not (i.e. less than 50% probability) that the Veteran's service-connected schizophrenia prevented him from following his medical providers' orders and caused him to mismanage his anticoagulant medication, which resulted in him having a stroke that led to his current expressive aphasia.  In his cited rationale, the examiner noted that a majority of experts in medical opinions of record gave findings against the presence of a schizophrenia condition before and around the Veteran's June 2005 stroke, or any psychotic spectrum disorder, after both their own independent record reviews and independent mental health expert examinations.  The examiner concluded, given that it was not clear that the Veteran actually has or had the condition of schizophrenia, it did not appear that this particular condition at least as likely as not could have prevented him from following his medical providers' orders before his June 2005 stroke.


Legal Criteria and Analysis

I.  Entitlement to Service Connection or Benefits Pursuant to 38 U.S.C. § 1151 for Stroke Residuals 

The Veteran has attributed his stroke with expressive aphasia to his schizophrenia.  He has essentially contended that his service-connected schizophrenia prevented him from following medical orders correctly and caused him to mismanage his anticoagulant medication, which resulted in a stroke.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

As an initial matter, the Veteran has not contended nor does the evidence of record show that his current stroke residuals with expressive aphasia are in any way related to his active military service.  The evidence also does not show that he had stroke with expressive aphasia in service or until many years thereafter.  However, the Veteran has repeatedly asserted that he developed his current stroke residuals with expressive aphasia as a result of his service-connected schizophrenia.  Thus, the Board will focus its analysis on whether entitlement to service connection for stroke residuals with expressive aphasia is warranted on a secondary basis.  

In this case, medical evidence of record demonstrates that the Veteran is currently diagnosed with stroke residuals with expressive aphasia.  It is also undisputed that the Veteran is currently receiving VA compensation benefits for schizophrenia.  

However, a nexus between the Veteran's current stroke residuals with expressive aphasia and his service-connected schizophrenia is not shown.  In a January 2012 VA neurological examination report, a VA physician specifically indicated that the Veteran's current speech problems were not due to schizophrenia, noting that the Veteran suffered from a chronic disability of expressive aphasia due to a June 2005 stroke from a cardioembolic event that occurred when the Veteran discontinued Coumadin.  He highlighted that the Veteran's speech patterns in the years preceding the stroke did not evidence any aphasia.  In a June 2013 addendum VA medical opinion, a VA psychologist who had also previously examined the Veteran in January 2012 opined that it was less likely than not (i.e. less than 50% probability) that the Veteran's service-connected schizophrenia prevented him from following his medical providers' orders and caused him to mismanage his anticoagulant medication, which resulted in him having a stroke that led to his current expressive aphasia.  The examiner provided a complete rationale for his stated opinion, cited to his detailed review of the claims files, and compared as well as contrasted the Veteran's symptomatology to his knowledge pertaining to psychotic spectrum disorders like schizophrenia.

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected schizophrenia proximately caused or aggravated his current stroke residuals with expressive aphasia weighs against the claim.  

The Board acknowledges the Veteran's contentions that his current stroke residuals with expressive aphasia were caused or aggravated by his service-connected schizophrenia.  The Board has found no reason to doubt the Veteran's credibility.  Nevertheless, whether the Veteran's stroke residuals with expressive aphasia were caused or permanently worsened by his service-connected schizophrenia is a medical question that the Veteran, as a lay person, is not competent to answer.  Moreover, even if the Board were to concede that the Veteran is competent to state that his schizophrenia prevented him from following his doctors' instructions, the Veteran's statements are self serving and clearly of less probative value than the objective medical opinion against the claim.

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's stroke residuals with expressive aphasia.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

While the Veteran's contentions essentially relate to service connection, the Board will now discuss whether he is entitled to compensation benefits under 38 U.S.C. § 1151.  In this case, evidence of record also fails to show that the Veteran's stroke residuals with expressive aphasia were due to any fault on the part of VA in providing the treatment in 2005 or to an event not reasonably foreseeable.  In fact, a January 2012 VA neurological examiner specifically opined that the Veteran's chronic disability of expressive aphasia was not due to VA treatment, but was due to a stroke from a cardioembolic event that occurred when he discontinued Coumadin.  The examiner specifically acknowledged the Veteran's assertions that he was instructed by VA treatment providers to stop Coumadin.  However, the examiner found that there was no evidence of record that the Veteran was told to stop anticoagulant medication on June 15, 2005 (three days prior to admission for a stroke) other than an altered pre-surgical instruction note, which was not supported by the date of scheduled surgery and instructions to the patient documented in the VA treatment records.  

The Board acknowledges the Veteran's lay statements and hearing testimony in regards to negligent VA treatment causing his stroke residuals with expressive aphasia.  In this regard, the Board finds the lay statements of the Veteran and his spouse as to the symptomatology associated with the claimed stroke residuals to be both competent and credible.  However, as lay persons, the Veteran and spouse are not competent to render an opinion concerning the etiology of any additional disability, to include stroke residuals with expressive aphasia, resulting from VA treatment in 2005.  In any event, even assuming that the lay statements by the Veteran and other individuals of record are competent evidence of an additional disability due to VA treatment in 2005, those statements are clearly of less probative value than the medical evidence indicating that the Veteran's stroke residuals with expressive aphasia was not due to VA treatment.

Based on the foregoing discussion, the Board must conclude that the preponderance of the evidence is against the claim and the criteria for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia are also not met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Entitlement to Increased Rating for Schizophrenia

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Pursuant to Diagnostic Code 9203, schizophrenia is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9203 (2013).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9203 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was previously assigned a 30 percent rating for his schizophrenia.  The Veteran filed a claim seeking an increased evaluation in August 2005.  In a June 2006 rating decision, the originating agency continued the previously assigned 30 percent rating for schizophrenia. 

After a careful review of the evidence of record, the Board finds that entitlement to a rating in excess of 30 percent for the Veteran's service-connected schizophrenia is not warranted.  

A preponderance of the evidence of record shows that the Veteran's symptomatology manifested during the appeal period is not associated with his service-connected schizophrenia but with other diagnosed cognitive and psychiatric disorders.  Numerous VA examiners and VA treatment providers questioned whether the Veteran was properly diagnosed with schizophrenia even before his June 2005 CVA, discussed the inherent difficulties in evaluating the Veteran due to his communication difficulties after his June 2005 CVA, and clearly indicated that the Veteran was not displaying active psychotic symptoms during the appeal period.  The report of the November 2005 SSA psychological evaluation shows that the examiner diagnosed moderate cognitive dementia with depression, moderate amnesic disorder, and significant change in personality all secondary to the Veteran's stroke.  The April 2006 VA examiner indicated that there was no evidence of major changes in the severity of the Veteran's psychiatric disorder since the last review. 

The June 2007 VA examiner opined that the Veteran's level of impairment was severe but was due to his depression secondary to his stroke, aphasia, and unemployment and not to his presumed schizophrenic condition.  The Board is cognizant that the June 2007 VA examiner conceded that the Veteran's schizophrenic condition likely played some part in the Veteran's low level of functioning, indicating that a neuropsychological assessment would help differentiate the relative contributions to the Veteran's condition from his presumed psychosis, the effects of the stroke, and the depression secondary to limitations brought on by his stroke.  However, in the VA neuropsychological assessment obtained in August 2007, the examiner was able to definitely conclude that the Veteran's neurocognitive impairments were more consistent with the left MCA stroke than his service-connected schizophrenia residuals based on testing conducted.

The Board also acknowledges that the January 2012 VA examiner stated that he could not distinguish between the current severity of the Veteran's service-connected schizophrenia and his stroke residuals without resorting to mere speculation in the January 2012 VA mental disorders DBQ report.  However, he used the rest of the examination report to show the separate nature of the Veteran's CVA residuals and the service-connected schizophrenia.  The examiner initially found that no diagnosis on Axis I could be rendered at that time, as the Veteran was not reporting any significant mental health symptoms or conditions, including no characteristic symptoms of schizophrenia.  Assessing total occupational and social impairment, the examiner specifically determined that no portion of that impairment was attributed to a diagnosed mental disorder, as no such disorder had been diagnosed at present.  In fact, he highlighted that available history and information from the Veteran appeared to be consistent with occupational and social impairment attributable to diagnosed CVA residuals. 

Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for schizophrenia for any portion of the rating period on appeal.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for the reasons discussed above.  The Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the rating criteria for the currently assigned 30 percent evaluation reasonably describes the Veteran's disability level and symptomatology for his service-connected psychiatric disability throughout the pendency of claim, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for schizophrenic reaction, paranoid type, rated as 30 percent disabling, and hemorroidectomy/fissure in ano, rated as 20 percent disabling.  With a combined disability rating of 40 percent, the schedular percentage criteria for TDIU benefits are not met.  In addition, for the reasons explained below, the Board finds that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration is not warranted in this case.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 40 percent disabled.  As discussed above, the Veteran's paranoid schizophrenia has not been active at any time during the period of this claim and has not been productive of symptoms that would significantly impact his ability to obtain or maintain substantially gainful employment.  The Board notes that there is no medical opinion or other evidence supporting the claim that the Veteran is unemployable due to his service-connected disabilities.  In fact, multiple VA examiners and the Veteran's own VA treatment providers have found that the Veteran cannot engage in substantially gainful employment due to his nonservice-connected stroke residuals. 

The Board observes that the Veteran and his spouse are competent to report symptoms as well as their effects on the Veteran's daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as laypersons, without the appropriate medical training and expertise, they are not competent to attribute the Veteran's symptoms to his service-connected schizophrenia.  

Based on the foregoing discussion, the claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection (to include on a secondary basis) or compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia is denied.

Entitlement to a rating in excess of 30 percent for schizophrenia is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


